Citation Nr: 9904475	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  92-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for impotence secondary 
to prostatitis and urethritis.  

3.  Entitlement to an increased evaluation for prostatitis 
and urethritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1942 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from February 1986, 
November 1990 and December 1991 rating decisions of the San 
Juan, Puerto Rico Regional Office (hereinafter "the RO").  
The February 1986 rating decision, in pertinent part, denied 
service connection for impotence secondary to prostatitis and 
urethritis.  The November 1990 rating decision declined to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder for lack of 
new and material evidence.  The December 1991 rating decision 
continued a 10 percent disability evaluation for the 
veteran's service-connected prostatitis and urethritis.  

In May 1993, the Board remanded this appeal to the RO to 
adjudicate, by rating decision, the issue of entitlement to 
service connection for an acquired psychiatric disorder 
secondary to prostatitis and urethritis as well as the issues 
of entitlement to service connection for sinusitis, asthma 
and for a throat disorder.  The Board observes that pursuant 
to a May 1993 rating decision, the RO concluded that there 
was no evidence that the veteran was properly informed of a 
November 1966 rating decision which, in pertinent part, had 
originally denied service connection for an acquired 
psychiatric disorder.  Therefore, the RO addressed the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, both directly and as secondary to the 
veteran's service-connected prostatitis and urethritis, on a 
de novo basis.  As noted above, in November 1990, the RO had 
previously denied service connection for an acquired 
psychiatric disorder on a new and material basis.  The Board 
observes that as the RO has determined that the veteran's 
claim for such issue should be determined on a de novo basis, 
and to avoid any prejudice to the veteran, the Board will 
address such issue as entitlement to service connection for 
an acquired psychiatric disorder, on a direct basis or as 
secondary to the veteran's service-connected prostatitis and 
urethritis.  

Additionally, in August 1994, the Board again remanded this 
appeal to the RO to afford the veteran Department of Veterans 
Affairs (hereinafter "VA") urological and psychiatric 
examinations.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for prostatitis 
and urethritis, for dermatophytosis of the toes and for post-
operative residuals of tonsillitis.  

3.  An acquired psychiatric disorder was not shown in service 
or for many years after service separation.  The record 
contains no objective evidence that an acquired psychiatric 
disorder originated during active service.  

4.  The record contains no sufficiently probative evidence of 
an etiological relationship between the veteran's acquired 
psychiatric disorder and his service-connected prostatitis 
and urethritis.  


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1997). See Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If a claim 
is not well-grounded, the Board does not 
have the jurisdiction to adjudicate that 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for an acquired psychiatric disorder.  As 
discussed below, the Board finds that the veteran's claim is 
not well-grounded and that, therefore, there is no further 
duty to assist the veteran with development of his claim.

I.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an acquired psychiatric disorder 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for prostatitis and urethritis, for 
dermatophytosis of the toes and for post-operative residuals 
of tonsillitis.  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders.  An 
October 1943 treatment entry indicated a diagnosis of acute 
urethritis.  An additional October 1943 entry noted a 
diagnosis of chronic, non-venereal suppurative, urethritis, 
cause undetermined.  A February 1944 entry noted that the 
veteran was treated for urethritis, acute, non-suppurative, 
non-venereal, which was described as mild and for a non-
venereal stricture of the urethra.  A November 1945 hospital 
report noted a diagnosis of prostatitis, chronic, non-
venereal, cause undetermined.  The December 1945 separation 
examination report noted that the veteran had a history of 
prostatitis seven months earlier with X-rays of the urinary 
tract found to be negative.  There was also a notation that 
the veteran had no psychiatric diagnosis.  

The veteran underwent a VA examination in May 1946.  There 
was a notation that the veteran's mentality was normal.  The 
diagnoses included chronic prostatitis, non-venereal, cause 
undetermined, improved.  A July 1958 report from Dr. E. 
Garcia Cabrera indicated diagnoses including sub acute 
posterior follicular urethritis.  There was no reference to 
any psychiatric disorders.  An October 1958 report from Dr. 
"Mundo" also did not refer to any psychiatric disorders.  
An April 1959 statement from Dr. Infante referred to 
disorders including urological disorders.  

VA treatment records dated from June 1952 to August 1961 
referred to treatment for multiple disorders including sub 
acute follicular urethritis and chronic prostatitis.  A 
September 1963 VA urological examination report included a 
notation that the veteran indicated that his sexual libido 
had been low.  There was also a notation that the veteran had 
been treated previously for mental psychology.  

A November 1964 statement from Dr. E. Garcia Cabrera 
indicated that he had diagnosed the veteran with disorders 
including chronic pyelonephritis, recurring, sub-acute 
urethritis and follicular chronic urethro prostatitis.  
Private treatment records dated from November 1965 to June 
1966 referred to other disorders.  The veteran underwent a VA 
psychiatric examination in July 1966.  He had complaints 
including right-sided headaches, prostate and bladder pain, 
dorsal spine and leg pain, poor sleep, crying spells, 
irritability, unrest and loss of interest.  The examiner 
indicated a diagnosis of anxiety reaction with depressive 
features and multiple somatizations.  VA treatment records 
dated from September 1965 to November 1966 indicated that the 
veteran continued to receive treatment for multiple 
disorders.  

At an April 1967 hearing on appeal, the veteran testified 
that his "prostate gland" had affected him sexually.  The 
veteran's wife testified that he was "fidgety" and that he 
did not sleep.  She indicated that she talked to a physician 
about the veteran seeing a psychiatrist, but she did not know 
if the veteran ever saw him or not.  

The veteran underwent a VA psychiatric examination in 
September 1967.  The diagnosis, at that time, was anxiety 
reaction with depressive features and multiple somatizations.  
Private treatment records dated from August 1968 to May 1969 
indicated that the veteran continued to receive treatment for 
multiple disorders including his urological disorders.  A May 
1969 statement from Manual Rodriguez Perez, M.D., indicated 
that it was felt that the veteran was presenting what could 
clinically be considered to be schizophrenic reaction, 
paranoid type, chronic and severe with a history of chronic 
genitourinary condition which was treated with numerous 
prostatic massages and urethral instrumentation maneuvers.  
It was observed that there had also been a "picture" of 
sexual impotence and personality decompensation in the order 
of a psychosis.  A June 1969 VA general medical examination 
report related diagnoses including prostatic congestion.  A 
June 1969 VA psychiatric examination report noted a diagnosis 
of schizophrenic reaction, paranoid type, moderate 
incapacity.  A May 1976 report from Dr. Jose E. Villaneuva 
indicated that the veteran had residual schizophrenia.  

VA treatment records dated from August 1977 to May 1983 
referred to continued treatment for disorders including his 
urological and psychiatric disorders.  A January 1980 report 
noted working diagnoses including a dysthymic disorder.  An 
April 1982 entry indicated an assessment which included 
depressive reaction.  A November 1983 statement from Manual 
Rodriguez Perez, M.D., indicated that the veteran was still 
showing signs of a psychotic process as evidenced by 
disorientation to place, perceptual disorder, dissociated 
affect and impaired judgment.  VA treatment records dated 
from August 1984 to August 1985 indicated that the veteran 
was treated for several disorders.  A January 1985 entry 
indicated an assessment of depressive mood and somatic 
complaints.  At an August 1985 hearing on appeal, the veteran 
testified as to disorders other than an acquired psychiatric 
disorder.  Private treatment records dated from September 
1990 to October 1990 also referred to continuing treatment.  
VA treatment records dated from January 1989 to August 1991 
noted that the veteran was treated for disorders including 
impotence.  

The veteran underwent a VA psychiatric examination in March 
1995.  He reported that he had not worked for over twenty 
years.  The veteran indicated that he had seen different 
psychiatrists.  It was observed that the veteran was not 
taking any psychiatric medications.  The veteran reported 
that he had a hospitalization many years ago at the 
"psychiatry svc".  The examiner indicated diagnoses 
including schizophrenia, residual type (by history), at 
present asymptomatic.  The examiner commented that there was 
no psychiatric relationship between the veteran's service-
connected condition and his neuropsychiatric condition.  A 
March 1995 VA urological examination report related diagnoses 
including prostatitis by history, orchiepididymitis by 
history, benign prostatic hyperplasia and status post 
transurethral resection of the prostate.  VA treatment 
records dated from October 1996 to July 1997 noted that the 
veteran was treated for several disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
acquired psychiatric disorder became manifest or otherwise 
originated during his period of service or within one year of 
separation.  The clinical and other probative evidence of 
record also fails to indicate an etiological relationship 
between the veteran's acquired psychiatric disorder and his 
service-connected prostatitis and urethritis.  The Board 
notes that the veteran's service medical records make no 
reference to complaints of or treatment for any psychiatric 
disorders.  The service medical records do indicate that the 
veteran was treated for variously diagnosed urological 
disorders including acute, non-suppurative, non-venereal 
urethritis and chronic, non-venereal, prostatitis.  The Board 
observes that the first clinical reference to any psychiatric 
disorder was pursuant to a September 1963 VA urological 
examination report, more than seventeen years after the 
veteran's separation from service, which noted that the 
veteran had been treated previously for mental psychology.  
The first actual clinical diagnosis of an acquired 
psychiatric disorder was pursuant to a July 1966 VA 
psychiatric examination report which indicated a diagnosis of 
anxiety reaction with depressive features and multiple 
somatizations.  A September 1967 VA psychiatric examination 
report noted a similar diagnosis.  

The Board observes that a May 1969 statement from Dr. 
Rodriguez Perez indicated that the veteran was presenting 
what could clinically be considered to be schizophrenic 
reaction, paranoid type, chronic and severe with a history of 
a chronic genitourinary condition which was treated with 
numerous prostatic massages and urethral instrumentation 
maneuvers.  Dr. Rodriguez Perez also observed that there had 
been a "picture" of sexual impotence and personality 
decompensation in the order of a psychosis.  The Board notes 
that Dr. Rodriguez Perez did mention a history of a 
genitourinary condition.  However, he did not, in any way, 
relate the veteran's psychiatric disorder to his period of 
service, or for that matter, to his service-connected 
genitourinary condition.  Also, the Board observes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
notes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  There is no 
indication that Dr. Rodriguez Perez had reviewed the file 
prior to his evaluation of the veteran.  

Further, the Board observes that subsequent private treatment 
records and VA treatment record and examination reports 
indicated variously diagnosed psychiatric disorders including 
schizophrenic reaction, paranoid type, schizophrenia, 
dysthymic disorder and depressive mood with somatic 
complaints.  The veteran also continued to receive treatment 
for variously diagnosed urological disorders.  The Board 
notes that a March 1995 VA psychiatric examination report 
related diagnoses including schizophrenia, residual type (by 
history), at present asymptomatic.  The examiner specifically 
commented that there was no relationship between the 
veteran's service-connected condition and his 
neuropsychiatric condition.  

The Board notes that the veteran has alleged in statements 
and testimony on appeal that his claimed acquired psychiatric 
disorder originated either during his period of service or, 
in the alternative, was incurred as a result of his service-
connected prostatitis and urethritis.  The Board notes, 
however, that the veteran is not competent, as a lay person, 
to assert that a relationship exists between his period of 
service and such disorder, that such disorder is 
etiologically related to his service-connected urological 
disorders, or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board notes that 
the record is devoid of sufficiently competent evidence 
establishing that the veteran's acquired psychiatric disorder 
became manifest or otherwise originated during the veteran's 
period of service.  The probative medical evidence simply 
fails to adequately establish any relationship or nexus 
between such disorder and the veteran's period of service.  
See Caluza.  The clinical evidence of record also fails to 
satisfactorily indicate that such disorder is etiologically 
related to the veteran's service-connected prostatitis and 
urethritis.  As noted above, the examiner, pursuant to the 
March 1995 VA psychiatric examination, specifically commented 
that there was no such relationship.  Therefore, in the 
absence of sufficiently probative evidence establishing that 
the claimed disorder originated during the veteran's period 
of service, or within one year of service separation, or 
establishing an etiological relationship between such 
disorder and the veteran's service-connected urological 
disorders, the Board concludes that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
not plausible and, therefore, not well-grounded.  Further, 
the Board finds the information provided in the statement of 
the case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Moreover, the veteran 
has not put the VA on notice of the existence of any other 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for impotence secondary to prostatitis and 
urethritis.  The veteran also avers that he is entitled to an 
increased disability evaluation for his service-connected 
prostatitis and urethritis.  In reviewing the record, the 
Board notes that pursuant to the August 1994 remand 
instructions, the veteran was last afforded a VA urological 
examination in March 1995.  At that time, the veteran 
reported that he continued to have occasional bladder pain 
and difficulty voiding.  He indicated that he had a night 
voiding frequency of three times.  The examiner reported that 
the veteran had a normal penis, normal scrotum and a painful 
right testicle.  The examiner also noted that no urinalysis 
was available and that the veteran had occasional suprapubic 
pain.  The diagnoses included prostatitis by history, 
orchiepididymitis by history, benign prostatic hyperplasia 
and status post transurethral resection of the prostate.  The 
Board observes that in a May 1995 addendum to the March 1995 
VA urological examination, the examiner indicated that a 
review of available records showed that the veteran first 
complained of impotence around 1967.  The examiner remarked 
that, at that time, the veteran was being treated for a 
moderately severe psychiatric condition, for asthma, for a 
herniated nucleus pulposus and for a heart condition.  The 
examiner stated that the veteran's impotence "must have been 
secondary to [such] conditions or to the medications that he 
was receiving for them".  The examiner further commented 
that the veteran continued to complain of impotence "all 
this time" and that chronic prostatitis and prostatic 
surgery may have "contributed to the aggravation of [the 
veteran's] impotence, but could not be considered [to be] the 
sole and most important cause of impotence".  

Additionally, the Board observes that the veteran continued 
to receive VA treatment for his service-connected urological 
disorders subsequent to the March 1995 VA urological 
examination report and the May 1995 addendum.  An October 
1996 VA treatment entry indicated an assessment of 
prostatitis by history.  A July 1997 entry related an 
assessment of prostatitis.  Further, in a December 1996 
statement on appeal, the veteran specifically stated that his 
"prostate gland" condition had worsened.  

The Board observes that that the United States Court of 
Veterans Appeals (hereinafter "the Court") has held that 
the Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  Further, when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet.App. 213 (1992).  Additionally, 
in Allen v Brown, 7 Vet.App. 439 (1995), the Court held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  The Court 
held, in part, that "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation".  Id 
at 448.  

Given the nature of the veteran's contentions, specifically 
his statement as to the alleged worsening of his service-
connected urological disorders, the Court's holdings in the 
cases noted above and in consideration of the examiner's 
statement, pursuant to the May 1995 addendum to the March 
1995 VA urological examination, that the veteran's chronic 
prostatitis and prostatic surgery may have contributed to the 
aggravation of the veteran's impotence, but could not be 
considered to be the sole and most important cause of such 
impotence, the Board concludes that additional VA urological 
examination would be helpful in resolving the issues raised 
by the instant appeal.  

Further, the Board observes that treatment records subsequent 
to July 1997 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
his claimed disorders from July 1997 to 
the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA urological examination in order 
to determine the present nature and 
severity of his service-connected 
prostatitis and urethritis as well as his 
impotence, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detain.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of the veteran's impotence, if any, 
to include whether such disorder was 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected prostatitis and urethritis.  
See Allen v. Brown, 7 Vet.App. 439 
(1995).  If such aggravation is shown to 
exist, the physician should address each 
of the following: (a) the baseline 
manifestations which are due to the 
effects of the veteran's impotence, if 
found to be present; (b) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
veteran's service-connected prostatitis 
and urethritis based on medical 
considerations; and (c) the medical 
considerations supporting an opinion that 
increased manifestations of impotence, if 
found to be present, is/are proximately 
due to his service-connected urological 
disorders.  If these matters cannot be 
medically determined or there is a lack 
of medical evidence to conclude that the 
service-connected urological disorders 
caused or aggravated the impotence, or 
that such conclusion is clearly 
erroneous, this should be commented upon.  
A complete rationale for any opinion 
expressed should be provided.  
Additionally, as to any diagnosed 
urological disorders specific reference 
should be made to the criteria indicated 
pursuant to 38 C.F.R. Part 4, including 
4.115(a) and Diagnostic Codes 7518, 7527 
(1998).  The claims folder must be made 
available to the physician for review 
prior to the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained including 
the additional evidence noted above.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

